Citation Nr: 0734814	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-41 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services in connection with emergency room treatment 
at Manatee Memorial Hospital (MMH) on October 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to March 
1984, and from January 1991 to March 1991.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a January 2004 decision by the VA Medical 
Center (VAMC) in Bay Pines, Florida.  In February 2005, the 
veteran appeared and testified before the undersigned at a 
Travel Board hearing held at the St. Petersburg, Florida, RO.  
The hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  At 1:27 p.m. on October 1, 2003, the veteran phoned her 
treating VA clinician reporting recent treatment for asthma 
with sudden onset of increased substernal chest pain.  She 
was instructed to seek immediate treatment at the nearest 
emergency room and counseled against reporting to the 
emergency room at the Bay Pines VAMC.

2.  At 2:36 p.m., the veteran presented to the MMH emergency 
room reporting a 3-day history of midsternal chest pain 
increased with inspiration.  She was treated as an urgent 
priority and ultimately evaluated as having chest wall pain.

3.  A VA physician has provided opinion that the October 1, 
2003, emergency room visitation at MMH was for a non-emergent 
condition, that VA facilities were feasibly available for 
treatment, and that a prudent layperson would not have sought 
emergency room care.

4.  The MMH emergency room was within a 10 minute drive from 
the veteran's home while the nearest VA emergency room 
facility was at least 50 miles from her home.

5.  In light of the sudden onset of increased severity of 
substernal chest pain, prior history of coronary artery 
disease (CAD) with myocardial infarction (MI), and the 
relative distance between MMH and the Bay Pines VAMC, the 
veteran acted as a reasonably prudent person would have in 
similar circumstances by following her treating clinician's 
advice to seek immediate medical attention at the nearest 
emergency room facility.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of emergency medical treatment in a non-VA facility for 
services rendered on October 1, 2003, have been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1005 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1991 to March 
1991 as a medical technician.  She is not service connected 
for any disease or disability.  She enrolled in VA Health 
Care in November 2000 and had been receiving VA treatment at 
the time of her October 1, 2003, emergency room treatment at 
MMH.  Her VA clinical records report a past medical history 
of CAD, premature ventricular contractions (PVC), MI and 
costochondritis.

In pertinent part, the veteran's VA clinical records reflect 
that she phoned her treating VA physician at 1:27 p.m. on 
October 1, 2003, seeking medical advice.  The telephone 
conversation with the Licensed Practicing Nurse (LPN) for her 
treating VA physician is documented as follows:

S:  Patient phoned clinic complaining of 
substernal chest pressure.  She stated that Dr. 
[H] told her she had asthma a couple of days ago, 
but then says that she awoke early this morning 
having to urinate and was having some substernal 
pressure and pain in the sternum at that time and 
through-out today it has been getting worse.

I:  Patient was advised to go to the nearest 
emergency room.  She did not wish to do this and 
asked about going to Bay Pines E.R.  She says Bay 
Pines is really fast seeing patients especially if 
they mention chest pain.  The NEAREST emergency 
room was again advised to the patient.

(emphasis original).  Notably, her treating VA physician 
indicated in an addendum that she had been informed of the 
circumstances of the veteran's complaints on October 1, 2003.

At 2:36 p.m. on October 1, 2003, the veteran presented to the 
MMH emergency room reporting a 3-day history of midsternal 
chest pain increased with inspiration.  She was treated as an 
urgent priority and ultimately evaluated as having chest wall 
pain.

In January 2004, a VA physician provided opinion that the 
October 1, 2003, emergency room visitation at MMH was for a 
non-emergent condition, that VA facilities were feasibly 
available for treatment, and that a prudent layperson would 
not have sought emergency room care.

In February 2005, the veteran credibly testified to her 
belief that she required emergency medical care.  She had a 
previous history of CAD and MI with occupational experience 
as an emergency medical technician.  The MMH emergency room 
was within a 10 minute drive from her home while the nearest 
VA emergency room facility was at least 50 miles from her 
home.  She stressed that she made reasonable efforts to 
consult her VA physician as to where she should seek 
treatment, and voiced her belief that she acted in a prudent 
manner in following her treating physician's advice to seek 
immediate treatment at the nearest facility.  In support of 
her claim, she has referred to medical treatise information 
showing that symptoms of tightness, squeezing, heaviness 
and/or weight on the chest could be associated with several 
disorders, to include angina.

A veteran may obtain reimbursement for medical expenses 
rendered at a non-VA facility under either 38 U.S.C.A. § 1725 
or 38 U.S.C.A. § 1728.  The provisions of 38 U.S.C.A. § 1728 
are not for application as the veteran is not service 
connected for any disease or disability.

The criteria set forth in 38 U.S.C.A. § 1725 provide general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-VA facility for those 
veterans who are active VA health-care participants (enrolled 
in the annual patient enrollment system and recipients of VA 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such treatment, and not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. 
§ 1725 (West 2002); 38 C.F.R. § 17.1002 (2007). 

"Emergency treatment" under the statute is defined as medical 
care or services furnished when (A) VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (B) when such care 
or services are rendered in a medical emergency of such 
nature that a prudent layperson reasonably expects that delay 
in seeking immediate medical attention would be hazardous to 
life or health; and (C) only until such time as the veteran 
can be transferred safely to a VA or other Federal facility.  
38 U.S.C.A. § 1725(f)(1) (West 2002).

The implementing regulation, 38 C.F.R. § 17.1002, states that 
emergency services exist where treatment is for a condition 
of such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, and 
indicates that this standard is met if there is an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
lay person who possesses an average knowledge of health and 
medicine would reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.

As a reference point, an emergency is also defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (citations omitted).

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable is when a veteran is brought to a 
hospital in an ambulance and the ambulance personnel 
determines that the nearest available appropriate level of 
care is at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c) (2007).

In order to obtain reimbursement for non-VA emergency 
services furnished to a veteran for non-service-connected 
conditions, all of the criteria in § 1725 and its 
implementing regulations must be satisfied.   See 38 C.F.R. 
§§ 17.100-17.1008 (2007).

Additionally, regulations provide that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53 (2007).  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2007).

A VA physician has provided opinion that the October 1, 2003, 
emergency room visitation at MMH was for a non-emergent 
condition, that VA facilities were feasibly available for 
treatment, and that a prudent layperson would not have sought 
emergency room care.  This after-the-fact assessment of the 
evidentiary record appears to be factually correct.  However, 
the absence of an actual medical emergency is not dispositive 
of the claim.  The implementing regulation for 38 U.S.C.A. 
§ 1725 clearly requires a review of the evidentiary record to 
determine whether the veteran's assessment to seek non-VA 
medical treatment would be consistent with that of a prudent 
person in similar circumstances.  38 C.F.R. § 17.1002 (2007).

The facts in this case establish that the veteran, who had a 
prior medical history of CAD and MI, experienced a sudden 
onset of increased chest pain on October 1, 2003.  At 1:27 
p.m., she phoned her treating VA physician seeking medical 
advice.  She expressed her opinion that she should report to 
the Bay Pines VAMC emergency room, but her treating VA 
clinician counseled her that delaying immediate treatment 
would be against medical advice.  This treating clinician 
presumably had an understanding of her prior medical history 
of CAD with MI.  The MMH emergency room was within a 10 
minute drive from the veteran's home while the Bay Pines VAMC 
was at least 50 miles from her home.  The situation at hand 
is analogous to the example provided in 38 C.F.R. § 17.1002 
inasmuch as a competent professional determined that the 
appropriate level of care under the circumstances was at a 
non-VA medical center.

The Board finds that, in light of the sudden onset of 
increased severity of substernal chest pain, prior history of 
CAD with MI, and the relative distance between MMH and the 
Bay Pines VAMC, the veteran acted as a reasonably prudent 
person would have in similar circumstances by following her 
treating clinician's advice to seek immediate medical 
attention at the nearest emergency room facility.  As the 
remaining factors of 38 U.S.C.A. § 1725 have been met, the 
Board resolves reasonable doubt in favor of the veteran by 
finding she is entitled to payment or reimbursement for 
unauthorized medical services under 38 U.S.C.A. § 1725 in 
connection with emergency room treatment at MMH on October 1, 
2003.  The claim, therefore, is granted.

ORDER

The claim of entitlement to payment or reimbursement for 
unauthorized medical services in connection with emergency 
room treatment at MMH on October 1, 2003, is granted.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


